Citation Nr: 0718899	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for metastatic 
adenocarcinoma of the ampulla of Vater and bladder carcinoma, 
claimed as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right ankle.

3.  Entitlement to a compensable rating for varicose veins of 
the right leg.  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In pertinent part, the RO denied the veteran's 
metastatic adenocarcinoma and TDIU claims.  The RO also 
established service connection for right ankle instability 
and varicose veins of the right leg, and assigned 
noncompensable (zero percent) ratings for both disabilities.

By the October 2005 Statement of the Case (SOC), the 
veteran's service-connected right ankle disorder was re-
characterized as degenerative joint disease, and was assigned 
a 10 percent rating.  

The record reflects that the veteran also submitted a Notice 
of Disagreement (NOD) to the May 2005 rating decision's 
assignment of initial noncompensable ratings for hypertension 
and bilateral hearing loss.  However, by his November 2005 
Substantive Appeal, he indicated that he did not desire to 
pursue an appeal as to these issues.  Similarly, he submitted 
an NOD to an October 2005 rating decision's assignment of a 
10 percent rating for tinnitus, but following a January 2006 
SOC he indicated in February 2006 that he no longer desired 
to pursue that appeal.

For good cause shown, the veteran's case has been advanced on 
the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's metastatic adenocarcinoma of the ampulla of 
Vater and bladder carcinoma was first diagnosed years after 
service, and there is no competent medical evidence of record 
which relates the condition to active service.

3.  Metastatic adenocarcinoma of the ampulla of Vater and 
bladder carcinoma are not recognized as being associated with 
herbicide exposure.

4.  The veteran's service-connected right ankle disorder is 
not manifested by marked limitation of motion.

5.  The veteran's varicose veins of the right leg is not 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.

6.  In addition to his right ankle disorder (rated 10 percent 
disabling) and varicose veins of the right leg (rated 0 
percent disabling), the veteran is service-connected for 
tinnitus, rated as 10 percent disabling; bilateral hearing 
loss, rated as 0 percent disabling; and hypertension, rated 
as 0 percent disabling.

7.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
metastatic adenocarcinoma of the ampulla of Vater and bladder 
carcinoma.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right ankle are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).

3.  The criteria for a compensable evaluation for the 
veteran's service-connected varicose veins of the right leg 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic 
Code 7120 (2006).

4.  The criteria for a TDIU due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
January 2005 regarding his original service connection 
claims.  He was subsequently sent additional notification by 
letters dated in March and April 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March and April 2006 
letters contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
Although the veteran initially requested a Board hearing in 
conjunction with this case, he withdrew his request in March 
2007.  Moreover, he was accorded VA medical examinations in 
this case in September 2005.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Service Connection

Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a chronic 
disease, including malignant tumors, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for metastatic 
adenocarcinoma of the ampulla of Vater and bladder carcinoma.

Initially, the Board observes that there is no indication of 
the veteran's metastatic cancer in his service medical 
records, to include his August 1988 retirement examination.  
There is no evidence of malignant tumors within one year of 
service separation.  38 C.F.R. §§ 3.307, 3.309.  Rather, it 
was first diagnosed years after his separation from active 
duty, apparently in 2000.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran essentially contends that his metastatic cancer 
is due to herbicide exposure while on active duty in the 
Republic of Vietnam.  He also contends that his carcinoma may 
be related to his exposure to ionizing radiation via his 
assembly and testing of M6's, which he described as "nuclear 
capable" weapons.  

With respect to this contention, the Board acknowledges that 
the veteran's service personnel records, to include his DD 
Forms 214, confirm he had active service in Vietnam.  
Consequently, it is presumed he was exposed to herbicides 
during such service.  See 38 U.S.C.A. § 1116(f).

Despite the foregoing, the Board notes that the veteran's 
metastatic adenocarcinoma of the ampulla of Vater and bladder 
carcinoma are not among the conditions presumptively 
associated with herbicide exposure.  In fact, as detailed 
above, VA has determined that there is no relationship 
between herbicide exposure and hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; urinary bladder 
cancer; renal cancer; testicular cancer; as well as any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
VA regulations are based on exhaustive scientific studies 
conducted by the National Academy of Sciences (NAS).  After 
exhaustive studies, it was determined that only certain 
conditions warranted a presumption of service connection and 
others did not.  The Board accords the NAS studies as having 
tremendous probative value.  

The Board further notes that there is no competent medical 
opinion which relates the veteran's metastatic cancer to 
active service to include his herbicide exposure and claimed 
exposure to ionizing radiation.  In a May 2007 statement the 
veteran's representative contended that VA should accord the 
veteran an examination to address the etiology of his cancer.  
However, as already mentioned, VA has determined that there 
is no such relationship exists between the veteran's 
diagnosed metastatic cancer and herbicide exposure.  Further, 
with regard to his claimed exposure to ionizing radiation, 
there is no corroborative evidence which is even suggestive 
of exposure to ionizing radiation.  In this regard, it is 
noted that a DD Form 1141 was not created for the veteran.  
Therefore, no additional medical examination or opinion is 
warranted based on the facts of this case.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for any other condition for metastatic 
adenocarcinoma of the ampulla of Vater and bladder carcinoma, 
to include as due to his presumed herbicide exposure.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Right Ankle

Legal Criteria.  In evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under that Diagnostic Code, 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.

Limitation of motion of the ankle is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this Code, moderate limitation of ankle motion 
is assigned a 10 percent rating.  Marked limitation of ankle 
motion warrants a 20 percent rating.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right ankle disorder.

The Board acknowledges that the veteran's service-connected 
right ankle disorder has resulted in pain and limitation of 
motion.  For example, at his September 2005 VA medical 
examination, he reported constant pain in the right ankle 
that he rated as a 7 out of 10 in severity.  Range of motion 
testing showed dorsiflexion to 10 degrees, plantar flexion to 
25 degrees, inversion to 20 degrees, and eversion to 15 
degrees.  Nevertheless, when compared to the normal range of 
ankle motion listed at 38 C.F.R. § 4.71, plate II, this 
indicates no more than moderate limitation of motion.  
Further, while he reported pain upon all range of motion 
tested, there was no additional decreased range of motion 
with repetitive testing of the ankle.

In view of the foregoing, the Board finds that even when 
taking into consideration the veteran's complaints of pain, 
his right ankle is not manifested by marked limitation of 
motion.  The Board notes that in making this determination, 
it took into consideration the potential applicability of 
increased "staged" ratings pursuant to Fenderson, supra.  
However, a thorough review of the competent medical evidence 
does not indicate any distinctive periods where the veteran 
met or nearly approximated the criteria for a rating in 
excess of the 10 percent evaluation currently in effect.

B.  Varicose Veins

Legal Criteria.  Under the present criteria for varicose 
veins, a noncompensable evaluation is assigned if they are 
palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration. A 60 percent evaluation requires persistent edema 
or subcutaneous induration, stasis pigmentation or eczema and 
persistent ulceration.  A 100 percent rating is warranted 
when the condition is manifested by massive board- like edema 
with constant pain at rest, provided that the symptoms are 
due to the effects of varicose veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected varicose veins 
of the right leg.

The Board acknowledges that the veteran reported at his 
September 2005 VA medical examination that he had symptoms of 
right leg pain for which he took Vicodin and hydromorphone, 
that he could not do any prolonged standing or walking 
secondary to the condition, and that he constantly had to 
deal with pain in his leg.  Nevertheless, the competent 
medical evidence does not confirm that this pain, to include 
aching and fatigue, is due to the service-connected varicose 
veins.  Moreover, as detailed below, such a conclusion is 
inconsistent with the competent medical findings made by the 
examiner on physical examination.

The September 2005 VA medical examination revealed some 
superficial varicosities about the right ankle as well as the 
medial aspect of the leg.  However, there was no swelling 
noted, nor was there tenderness to palpation of the leg.  
Further, he had adequate dorsalis pedis and posterior 
tibialis pulses.  There was also no ulcer, edema, stasis 
pigmentation or eczema.  Diagnosis was a history of right leg 
varicose veins all without significant varicose veins on 
examination.  As such, the competent medical evidence 
reflects that the veteran's service-connected varicose veins 
varicose are palpable and asymptomatic on physical 
evaluation, which corresponds to the criteria for the current 
noncompensable rating.  Moreover, the veteran himself denied 
any swelling at this examination, and that while he used an 
ace bandage he did not use any supportive stockings.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's service-connected varicose veins 
of the right leg is manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  As with the right 
ankle disorder, the Board considered the potential 
applicability of "staged" ratings in accord with Fenderson, 
supra, but found no distinctive periods where he satisfied 
the criteria for a compensable evaluation.

III.  TDIU

Legal Criteria.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled. 38 C.F.R. § 
4.16(b).  A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. A total disability 
may or may not be permanent.  Total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU.

The record reflects that the veteran is currently unemployed, 
and that he last worked in January 2001 as a self-employed 
truck driver.  

For the reasons detailed above, the Board has determined the 
veteran is not entitled to either a rating in excess of 10 
percent for his service-connected right ankle disorder, nor a 
compensable rating for his service-connected varicose veins 
of the right leg.  In addition to these disabilities, the 
veteran is service-connected for tinnitus, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as 
noncompensable; and hypertension, evaluated as 
noncompensable.  As such, he has an overall combined 
disability rating of 20 percent.  See 38 C.F.R. § 4.25.  
Consequently, he does not meet the schedular standards for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Here, a thorough review of the record does not reflect that 
there is any competent medical opinion that he is unable to 
secure or follow substantial employment due solely to his 
service-connected disabilities.  Moreover, the medical and 
other evidence of record, to include the veteran's own 
contentions, reflect that he is unable to work due to his 
metastatic cancer.  For the reasons detailed above, the Board 
has concluded that service connection is not warranted for 
these disabilities.

In view of the foregoing, the Board finds that the medical 
and other evidence of record does not reflect that the 
veteran is unable to obtain and/or maintain substantially 
gainful employment due solely to his service-connected 
disabilities.  Although the Board does not dispute he 
experiences impairment due to his service-connected 
disabilities, this appears to be adequately reflected by the 
current schedular ratings.  See Van Hoose, supra.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to a TDIU, to 
include on an extraschedular basis (the record does not 
support a finding of marked interference with employment due 
to the service-connected disabilities).

IV.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
with respect to these claims must be denied.


ORDER

Entitlement to service connection for metastatic 
adenocarcinoma of the ampulla of Vater and bladder carcinoma, 
claimed as due to herbicide exposure, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right ankle is denied.

Entitlement to a compensable rating for varicose veins of the 
right leg is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


